Citation Nr: 0012382	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for skin rash 
disability, to include as due to exposure to herbicide 
agents. 

4.  Entitlement to service connection for prostate 
disability, to include as due to exposure to herbicide 
agents. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist scar. 

6.  Entitlement to an increased evaluation for service-
connected Post-Traumatic Stress Disorder (PTSD), currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from September 1967 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1998, a statement of the case was issued in December 
1998, and a substantive appeal was received in January 1999. 


REMAND

Although the veteran's substantive appeal does not appear to 
include a request for a Board hearing, the Certification of 
Appeal (VA Form 8) issued by the RO indicates that a hearing 
was requested and that the case was pending on the docket of 
cases awaiting a personal hearing by a member of the Board 
sitting at the RO (a "Travel Board Hearing").  

In July 1999, the Board sent the veteran a letter requesting 
clarification regarding any hearing request.  The veteran was 
advised that if no response was received within 30 days, it 
would be assumed that he wished to appear at a Travel Board 
Hearing and that his case would be remanded for that purpose.  
No response has been received from the veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran's case should be placed 
on the list of those awaiting a Travel 
Board Hearing at the RO.  The veteran 
should be advised in writing of the date, 
time and place of the hearing.  

2.  After the hearing is conducted, or in 
the event the veteran cancels the hearing 
request or fails to report for the 
hearing, the case should be returned to 
the Board.  

The purpose of this remand is to afford the veteran a Travel 
Board Hearing.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



